UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Northeast Bancorp (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) August 27, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 663904209 1 NAMES OF REPORTING PERSONS Magnolia Capital Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Oklahoma 5 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN SCHEDULE 13G CUSIP No. 663904209 1 NAMES OF REPORTING PERSONS The Magnolia Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Oklahoma 5 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) SCHEDULE 13G CUSIP No. 663904209 1 NAMES OF REPORTING PERSONS Adam K. Peterson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN SCHEDULE 13G CUSIP No. 663904209 Item 1(a)Name of Issuer. Northeast Bancorp (“Issuer”) Item 1(b)Address of Issuer’s Principal Executive Offices. 500 Canal Street, Lewiston, Maine 04240 Item 2(a)Name of Person Filing. This Schedule 13G is being jointly filed by Magnolia Capital Fund, LP (“MCF”), The Magnolia Group, LLC (“TMG”),and Adam K. Peterson (each, a “Reporting Person” and, collectively, the “Reporting Persons”) with respect to shares of common stock, par value $1.00 per share of the Issuer (the “Common Stock”) owned directly by MCF. TMG is the sole Manager of MCF. Mr. Peterson is the sole manager of TMG. TMG and Mr.Peterson may each exercise voting and dispositive power over the Common Stock held by MCF and, as a result, may be deemed to be indirect beneficial owners of shares of Common Stock held by MCF. Item 2(b)Address of Principal Business Office, or, if none, Residence. The principal business address of each of the Reporting Persons is 15 East 5th Street, Suite 1601, Tulsa, Oklahoma 74103. Item 2(c)Citizenship or Place of Organization. MCF is an Oklahoma limited partnership. TMG is an Oklahoma limited liability company. Mr. Peterson is a U.S. citizen. Item 2(d)Title of Class of Securities. Common Stock, par value $1.00 per share Item 2(e)CUSIP Number. Item 3Reporting Person. Not applicable; the Reporting Persons are filing pursuant to Rule13d-1(c). Item 4Ownership. (a) Amount beneficially owned: The information required by Item 4(a) is set forth in Row 9 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. (b) Percent of class: The information required by Item 4(b) is set forth in Row 11 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. SCHEDULE 13G CUSIP No. 663904209 (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote The information required by Item 4(c)(i) is set forth in Row 5 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. (ii) Shared power to vote or direct the vote The information required by Item 4(c)(ii) is set forth in Row 6 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. (iii) Sole power to dispose or to direct the disposition of The information required by Item 4(c)(iii) is set forth in Row 7 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. (iv) Shared power to dispose or to direct the disposition of The information required by Item 4(c)(iv) is set forth in Row 8 of the cover page for each Reporting Person hereto and is incorporated by reference for each such Reporting Person. TMG and Mr. Peterson may each exercise sole voting and sole dispositive power over the all securities owned directly by MCF, including, without limitation, the Common Stock. Neither of TMG nor Mr. Peterson directly owns any shares of the Common Stock. Under Rule 13d-3 of the Exchange Act, TMG and Mr. Peterson may be deemed to beneficially own the shares of Common Stock directly owned by MCF. Item 5Ownership of Five Percent or Less of a Class. Not applicable. Item 6Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported On by the Parent Holding Company. Not applicable. Item 8Identification and Classification of Members of the Group. Not applicable. Item 9Notice of Dissolution of Group. Not applicable. SCHEDULE 13G CUSIP No. 663904209 Item 10Certification. By signing below the undersigned certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: September 4, 2014. Magnolia Capital Fund, LP By:The Magnolia Group, LLC, General Partner By:/s/ Adam K. Peterson Adam K. Peterson, Manager The Magnolia Group, LLC By: /s/ Adam K. Peterson Adam K. Peterson Manager /s/ Adam K. Peterson Adam K. Peterson SCHEDULE 13G CUSIP No. 663904209 EXHIBIT INDEX TO SCHEDULE 13G EXHIBIT 1 Joint Filing Agreement, dated as of September4, 2014, by and between Magnolia Capital Fund, LP, The Magnolia Group, LLC, and Adam K. Peterson. SCHEDULE 13G CUSIP No. 663904209 Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned agree, as of June30, 2014, that only one statement containing the information required by Schedule 13G, and each amendment thereto, need be filed with respect to the ownership by each of the undersigned of shares of Common Stock of Northeast Bancorp, and such statement to which this Joint Filing Agreement is attached as Exhibit 1 is filed on behalf of each of the undersigned. Dated: September 4, 2014. Magnolia Capital Fund, LP By:The Magnolia Group, LLC, General Partner By:/s/ Adam K. Peterson Adam K. Peterson, Manager The Magnolia Group, LLC By: /s/ Adam K. Peterson Adam K. Peterson Manager /s/ Adam K. Peterson Adam K. Peterson
